DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election of Group GRP_PRODUCT (semiconductor device), species PROD_Species_1, Figs 1-8 reflected in claims 16-21, 25 in the reply filed on 02/28/2022 is acknowledged. Claims 22-24 and 26-29 are withdrawn from further consideration pursuant to 37 CFR 1.142 (b), as being drawn to the nonelected group. Claim 28 doesn’t belong to GRP_PRODUCT and thus will be considered withdrawn.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 
Abstract
The abstract filed 10/16/2020 appears to be acceptable.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. 
i) Elements, ‘each (22) includes an end connecting to the contact section (211)’, cited in claim 16 must be shown or the feature(s) canceled from the claim(s). Elected figures 1-8 do not show an end of each column region 22 connected to contact section 211.
16. …….
column regions (22) of a second conductive type (P) which alternate with the extension sections (212) in a perpendicular direction to the extension direction of the extension sections (212) of the drift region (21) and each (22) includes an end connecting to the contact section (211);

ii) Elements, ‘relaxing electrodes’ ‘above all the peripheral pn junctions’, cited in claim 18 must be shown or the feature(s) canceled from the claim(s). 
18.  The semiconductor device according to claim 16, wherein the electric field relaxing electrodes are provided above all the peripheral pn junctions.

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Claim Objections
Claims 16-20 use limitation ‘residual pn junctions’. However, the expression "residual pn junctions" is only used in the section "Solution to Problem" of the specification. In the remainder of the specification including in the description of the drawings, the expression "peripheral pn junction" is used and apparently for the same feature. The Examiner suggests the following amendments to maintain consistency of naming throughout the specification:
16.  A semiconductor device, comprising:
a substrate;
a drift region of a first conductive type which is provided on a main surface of the substrate, 
the drift region including a contact section and extension sections extending from part of the contact section along the main surface of the substrate;
column regions of a second conductive type which alternate with the extension sections in a perpendicular direction to the extension direction of the extension sections of the drift region and each includes an end connecting to the contact section;
a well region of a second conductive type which connects to the other end of each column region and tips of the extension sections of the drift region;
a first main electrode which electrically connects to the well region;
a second main electrode which electrically connects to the contact section of the drift region;
an insulating film which is provided above the drift region, the column regions, and the well region; and
electric field relaxing electrodes which are provided above at least some of peripheral pn junctions with the insulating film interposed therebetween, the  peripheral pn junctions being pn junctions other than voltage holding pn junctions formed in interfaces between the extension sections of the drift region and the column regions,
wherein the electric field relaxing electrodes are provided above at least some of the peripheral pn junctions that are adjacent to the first main electrode and each includes a section electrically connecting to the first main electrode.
17.  The semiconductor device according to claim 16, wherein
the electric field relaxing electrodes are provided above at least any of the peripheral pn junctions where the extension sections of the drift region connect to the well region and the peripheral pn junctions where the contact section of the drift region connects to the column regions.
18.  The semiconductor device according to claim 16, wherein the electric field relaxing electrodes are provided above all the peripheral pn junctions.
19.  The semiconductor device according to claim 16, wherein
the electric field relaxing electrodes are provided above at least some of the peripheral pn junctions that are adjacent to the second main electrode and each includes a section electrically connecting to the second main electrode.
20.  The semiconductor device according to claim 16, wherein
width of each of the electric field relaxing electrodes in the perpendicular direction to the extension direction is greater in a region above any peripheral pn junction than in the other regions.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-21 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites the limitation "peripheral pn junctions" in line 16-17. There is insufficient antecedent basis for this limitation in the claim. 
As claims 17-21 and 25 depend on the above rejected claim 16, they are also being rejected on the same reason.
Furthermore neither "peripheral pn junction" nor "residual pn junctions" are commonly used expressions in the present technical field. It is unclear to which pn junctions they refer. Claim 16 is worded such that broadly any pn junction but the one formed by the interface between the drift region and the column regions falls under the expression. 
Note: The definition of ‘peripheral pn junctions’ introduced in claim 17 can be included in claim 16 to overcome the rejections.
Claim 20 cites limitation ‘the other regions’. There is insufficient antecedent basis for this limitation in the claim. Also this is not understood what regions it is referring to. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cai (US 20080138954 A1). 

Regarding independent claim 16, Cai teaches “A semiconductor device (fig. 11A, 9; ¶¶ 0088-0091), comprising:
a substrate (220);
a drift region (212, 222) of a first conductive type (N) which is provided on a main surface of the substrate (220), the drift region (212, 222) including a contact section (222) and extension sections (212) extending from part of the contact section (222) along the main surface of the substrate (220);
column regions (214) of a second conductive type (P) which alternate with the extension sections (212) in a perpendicular direction to the extension direction of the extension sections (212) of the drift region and each (214) includes an end connecting to the contact section (222);
a well region (224) of a second conductive type (P) which connects to the other end of each column region (214) and tips of the extension sections (212) of the drift region;
a first main electrode (see annotated fig. 11A) which electrically connects to the well region (224);
a second main electrode (see annotated fig. 11A) which electrically connects to the contact section (222) of the drift region;


    PNG
    media_image1.png
    666
    1053
    media_image1.png
    Greyscale
 
electric field relaxing electrodes (see annotated fig. 11A) which are provided above at least some of peripheral pn junctions (formed between elements 214 and 222, also between 212 and 224 in fig. 9) with the insulating film (see annotated fig. 11A) interposed therebetween (between adjacent electric field relaxing electrodes, fig. 11A), 
the  peripheral pn junctions being pn junctions other than voltage holding pn junctions formed in interfaces between the extension sections (212) of the drift region (212, 222) and the column regions (214),
peripheral pn junctions (formed between 212 and 224 in fig. 9) that are adjacent to the first main electrode (see annotated fig. 11A) and each includes a section (any part) electrically (‘electrically’ is broad and no direct connection is needed, all elements in a network are ‘electrically’ connected) connecting to the first main electrode (see annotated fig. 9, 11A)”.

Regarding claim 17, Cai further teaches,” The semiconductor device according to claim 16, wherein the electric field relaxing electrodes (see annotated fig. 11A) are provided above at least any of the peripheral pn junctions where the extension sections (212, fig. 9) of the drift region (212, 222) connect to the well region (224) and the peripheral pn junctions where the contact section (222) of the drift region connects to the column regions (214)”.

Regarding claim 18, Cai further teaches the semiconductor device according to claim 16, wherein the electric field relaxing electrodes (see annotated fig. 11A) are provided (directly or indirectly) above all the peripheral pn junctions (formed in interfaces between elements 212 and 214) (electric field relaxing electrodes are above elements 212 and 214, fig. 9 and 10A).

Regarding claim 19, Cai further teaches, “The semiconductor device according to claim 16, wherein the electric field relaxing electrodes (see annotated fig. 11A) are provided above at least some of the peripheral pn junctions that are adjacent to the second main (see annotated fig. 11A) electrode and each includes a section electrically connecting (‘electrically’ is broad and no direct connection is needed, all elements in a network are ‘electrically’ connected) to the second main electrode (see annotated fig. 11A)”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cai as applied to claim 16 as above and further in view of Chen (US 20080067624 A1).

Regarding claim 20, Cai teaches all the limitations described in claim 16.
But Cai is silent upon the provision of wherein width of each of the electric field relaxing electrodes in the perpendicular direction to the extension direction is greater in a region above any residual peripheral pn junction than in the other regions.
However, Chen teaches plates with variable width sections in order to tune the capacitance (figs. 2(a) and (b) and ¶¶ 0053-0055.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Cai and Chen to include electric field relaxing electrodes of variable width according to the teachings of refB et al. with a general motivation of changing flux/field distribution.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Cai as applied to claim 16 as above and further in view of Santangelo et al. (US 20140167060 A1).

Regarding claim 21, Cai teaches all the limitations described in claim 16.

However, Santangelo et al. teach a similar LDMOS device (fig. 10), wherein the device is formed on a semi-insulating substrate 250.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Cai and Santangelo et al. to include an insulating substrate according to the teachings of Santangelo et al. with a general motivation of avoiding parasitic diode generation, efficient suppression of the displacement current, compatible for power/RF applications etc.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Cai.

Regarding claim 25, “The semiconductor device according to claim 16, wherein impurity concentrations of the extension sections and the column regions are set so that in an off state where main current flowing between the first and second main electrodes is shut off, the extension sections of the drift region and the column regions are depleted due to depletion layers spreading from the voltage holding pn junctions”, Cai teaches the semiconductor device as claimed in claim 16 and the elements extension sections, column regions, first and second main electrodes, drift region and voltage holding pn junctions cited in the instant claim 25. The setting up impurity concentrations to control main current flowing to cause depletion is an operational language describing a way to configure the claimed device to operate in a way. However, Cai teaches all the elements of the claimed semiconductor device and the subject limitation does not make the claimed structure different from the one described in the prior art. This operational language is merely a way to operate the same device structure. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior 

Examiner’s Note
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2141.02 VI. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Montalvo Eva can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD M HOQUE/
Primary Examiner, Art Unit 2817